DETAILED OFFICE ACTION


The request filed on 30 September 2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/258,050 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 30 September 2020 is acknowledged and entered.  Following the amendment, new claims 34 and 35 are added.    
Currently, claims 27, 32, 34 and 35 are pending and under consideration. 

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 34 is indefinite for the recitation “the step of testing a serum sample … to detect elevated levels of …” because it is unclear what “to detect elevated levels …” is meant, or how to determine or selected a sample that has elevated levels of said cytokines to be tested, as the result of the detection cannot be predicted.   The metes and bounds of the claim, therefore, cannot be determined.  Claim 35 is similarly indefinite.

Rejections Over Prior Art:
Claim interpretation: claims 34 and 35 are indefinite for the reasons above, the limitation “the step of testing a serum sample … to detect elevated levels of …” in the claims is interpreted as a step of testing a serum sample to detect or determine the levels of said cytokines (same as that in claims 27 and 32).  Note, to determine the levels of said cytokines is a mental step, which is achieved by reviewing the test results.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 27 and 32 remain rejected, and the new claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chappell et al. (US 2006/0094056, 5/4/2006; provided by applicants), and Chakravarti et al. (US 2003/0036070, 2/20/2003), for the reasons of record set forth in the previous Office Actions mailed on 8/6/2019, and 4/2/2020.
Applicants argument filed on 30 September 2020 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 4 of the response, the applicant argues that Chappell teaches measuring 28 cytokines in samples from UC patients (Example 5), and concludes that 5 cytokines were elevated in UC patients, one of ordinary skill in the art would conclude that the other 23 measured cytokines were not elevated; that FIG. 13 of Chappell lists 17 cytokines, 6 show no signal or were not found in UC patients, one of ordinary skill in the art would not be motivated to test for such cytokines in UC patients, and claim 27 requires measurement of these same 6 cytokines; that FIG. 13 also shows 3 cytokines that have high signal, so one of ordinary skill in the art could be motivated to test for these cytokines in UC patients, however, claim 27 does not require these cytokines; that claim 27 uses the closed-ended term "consisting of”; and that claim 32 requires 5 cytokines, none of which are shown in FIG. 13 or Example 5 as being elevated, thus, one of ordinary skill in the art would not be motivated to test these cytokines in UC patients.   
This argument is not persuasive for the reasons of record.  The argument is irrelevant because, once again, the levels of the cytokines measured are irrelevant here, as the present claims, as written, are drawn to “[A] method comprising the step of testing a serum sample from a patient that has Ulcerative Colitis (UC) to determine levels of a group of cytokines”, not a method of diagnosing UC or monitoring treatment of UC.  Therefore, whether the levels of said cytokines are elevated or not is irrelevant as there is no correlation required by the claims.  It seems that applicants are arguing that is not being claimed.  Further, though the claimed method tests a serum sample from a UC patient, the testing step of the method has no difference from any other assay directed to testing cytokines using the same method or assay.   
At page 5 of the response, the applicant argues that Chakravarti does not remedy the deficiencies of Chappell, as Chakravarti studied gene expression in cell lines obtained from UC patients, not measuring cytokines in serum, there are likely differences between the measurement of cytokines in patient serum and gene expression in cell line derived from such patients; that Chakravarti contradicts the teachings of Chappell: 2 of the cytokines that Chappell indicates as being elevated are not listed in Table 1 of Chakravarti; that Chakravarti does not list 8 of the 14 cytokines required by claim 32. And Chakravarti does not list any of the 5 cytokines required by claim 32; and that new claims 34 and 35 require detection of elevated levels of the recited cytokines in serum samples from UC patients, and Chappell teaches that certain of the claimed cytokines are not elevated in UC patients. 
This argument is not persuasive for the reasons of record and above.  Additionally, Chakravarti does not use cell lines from UC patients, rather, Chakravarti uses the cells of intestinal origin from UC patients.  Further, while Chakravarti studied gene expression in the cells of intestinal origin from UC patients (Table 1), given the fact that IP-10 and IL-IRa are up-regulated, and the cytokines are soluble factors, it would be obvious to one skilled in the art to test these factors in serum of UC patients (regardless of the levels).  Furthermore, Chakravarti indeed also teaches such: the present invention specifically contemplates assays which detect a change in the serum level (or other bodily fluid) of one or more secreted IBD gene products, and the method may make use of an immunoassay, e.g., including an antibody panel (or other binding protein) to detect the level of an IBD gene product in the fluid sample (page 2, [0014], for example).  Furthermore, it is unclear as to why 2 of the cytokines elevated in Chappell is not listed in Table 1 of Chakravarti would constitute contradictory as IBD is an extremely complicated condition and involves many factors; and no one reference would be able to provide a “complete list”, as such does not exist and the disease is not even completely understood.  Furthermore, once again, applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, once again, more importantly, the levels of the cytokines are irrelevant here, as the claims are merely directed to a method of testing/detecting/measuring the cytokines.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/26/21